Exhibit 99 CONTACT: Robert F. Mangano Joseph M. Reardon President & Chief Executive Officer Sr. Vice President & Treasurer (609) 655-4500 (609) 655-4500 PRESS RELEASE-FOR IMMEDIATE RELEASE 1ST CONSTITUTION BANCORP REPORTS RECORD INCOME UP 15.2 PERCENT FOR THE YEAR ENDED DECEMBER 31, 2007 CranburyNJ – April 16, 2008 1ST Constitution Bancorp (NASDAQ:FCCY) reported record net income for the year ended December 31, 2007.For the year ended December 31, 2007, net income reached $5,442,782, or $1.35 per diluted share.These results represent a 15.2 percent increase in earnings and a 14.4 percent increase in diluted earnings per share compared to net income of $4,724,962, or $1.18 per diluted share reported for the year ended December 31, 2006.Returns on average assets and average equity for the year ended December 31, 2007 were 1.29 percent and 14.32 percent, respectively, as compared to 1.24 percent and 14.73 percent, respectively, for the year ended December 31, 2006. For the quarter ended December 31, 2007, net income reached $1,263,069, or $0.31 per diluted share, compared to net income of $1,200,136, or $0.29 per diluted share reported for the quarter ended December 31, 2006.All per share amounts have been adjusted to give effect to a six percent stock dividend declared December 20, 2007, payable on February 6, 2008 to shareholders of record at the close of business on January 23, 2008. Net interest income reached $17,778,005 for the year ended December 31, 2007 and was virtually even with the $17,787,685 achieved for the year ended December 31, 2006.Also bolstering earnings for 2007 was the continued generation of non-interest income, which reached $2,558,329 for the year. The provision for loan and lease losses for the year ended December 31, 2007 totaled $130,000, compared to $893,500 for the year ended December 31, 2006.Net loan charge-offs for the year were $10,000, compared to net charge-offs of $26,515 for the year ended December 31, 2006. At December 31, 2007, the allowance for loan and lease losses was $3,348,080, or 1.10 percent of total loans, compared to 1.16 percent at December 31, 2006.Non-performing assets at December 31, 2007 were $4,997,585, an increase of $804,376 from the level of non-performing assets at December 31, 2006.There were no loans greater than 90 days past due and still accruing as of December 31, 2007 and December 31, 2006. At
